Citation Nr: 1201338	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

 Entitlement to an initial disability evaluation in excess of 20 percent for spondylosis of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1985 to September 1985, and in the Army National Guard from August 2001 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that granted service connection for spondylosis of the lumbar spine with L5 radiculopathy and assigned a 20 percent disability rating effective from February 15, 2003.  The Veteran appealed that determination with respect to the assigned rating.  

Subsequently, in May 2005, the RO continued the denial of a higher rating for the Veteran's service-connected spondylosis of the lumbar spine with L5 radiculopathy and denied the claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU); in a February 2006 rating decision, the RO continued the 20 percent disability evaluation for spondylosis of the lumbar spine with L5 radiculopathy and granted service connection for right leg radiculopathy with a noncompensable evaluation effective from February 15, 2003.  A statement of the case which included the issues of the ratings assigned the Veteran's low back and his right leg radiculopathy, and entitlement to a TDIU was issued in June 2006, and the Veteran perfected his appeal of these issues in August 2006.  In an October 2007 statement, the Veteran withdrew his appeal of the issue of entitlement to a TDIU.  

The Board also observes that, in a June 2008 rating decision, the RO, in pertinent part, denied service connection for a mood disorder, migraine headaches, bowel dysfunction, erectile dysfunction, and sciatica (left leg problems).  The Veteran, in November 2008 correspondence, expressed disagreement with the denials of service connection for all these disabilities, except erectile dysfunction.  In August 2011, the RO granted service connection for a mood disorder; granted service connection for left leg radiculopathy and assigned a 10 percent disability evaluation effective from February 15, 2003; and granted a 10 percent evaluation for service-connected right leg radiculopathy effective from February 15, 2003.  In August 2011 correspondence, the Veteran stated that he agreed with the August 2011 decisions with respect to the ratings and effective dates for his service-connected mood disorder, and right and left radiculopathy, and did not want his case to go further on these matters as he did not want to appeal these issues; he included an appeal cancellation notification specifically as to the issue of right leg radiculopathy.

In September 2011, the RO issued a statement of the case as it pertains to the issues of entitlement to service connection for migraine headaches and bowel dysfunction.  However, in a subsequent September 2011 letter, the Veteran indicated that he was satisfied with the decisions rendered in the earlier 2011 rating decision and did not wish to perfect an appeal of those issues.  Accordingly, the issue of entitlement to an increased rating for a lumbar spine disability was the only issue certified to the Board for appeal.    

In October 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability evaluation in excess of 20 percent for spondylosis of the lumbar spine.  A review of the record reflects that further development is necessary prior to analyzing the claim on the merits.

In this regard, the Veteran testified that his lumbar spine disability has worsened since his last VA formal examination of the spine, which was conducted in September 2010.  In this regard, he testified that he is having increased problems with back mobility.  He indicated that he cannot bend down normally, noting that he must get down on both knees in order to pick something up from the floor.  He also stated that he finds it difficult to walk and exercise because even the least amount of exercise causes pain.   

Thus, in light of the Veteran's report of worsening low back symptoms, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

Lastly, the Board notes the Veteran's assertion that he receives treatment for his low back disability at the VA Medical Center in Knoxville, Iowa, and from a private chiropractor, Dr. Slykhuis.  On remand, any outstanding medical records should be requested and obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and consent from the Veteran, request any and all treatment records pertaining to the Veteran's low back disability, to include any outstanding evidence from the VA Medical Center in Knoxville, Iowa, and from his private chiropractor, Dr. J. Slykhuis, identified during the October 2011 hearing.
 
2.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected lumbar spine disability. The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify all orthopedic and related neurological pathology found to be present in the Veteran's lumbar spine.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner should discuss all relevant neurological findings, and also state whether the Veteran has bowel or bladder problems related to his low back disability. 

The examiner is also asked to opine as to the nature and severity of any occupational impairment due to the Veteran's service-connected low back disability.  

All findings and conclusions should be set forth in a legible report. 

3.  Thereafter, readjudicate the Veteran's increased rating claim for lumbar spine disability.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


